DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/21 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-13, 15, 17-18, 20-24 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Palmer (Patent No.: US 6,285,481 B1).
Regarding claim(s) 1, 11, 17, Palmer teaches a first communication device comprising: a transmitter (reference numeral 102A in Figure 1) configured to transmit a signal to a second communication device over a communication link (reference numeral 106A in Figure 1), and one or more processors (reference numeral 100A in Figure 1) configured to: receive, from the second communication device, an indication of an 
Regarding claim(s) 2, 12, 18, Palmer teaches the first communication device of claim 1, wherein the one or more processors are configured to: receive one or more measurements related to a state of the first communication device (e.g. “specially flagged data packets indicating the signal strength” as in column 3 lines 1-19 and throughout); estimate a state of a plurality of components of the first communication device based on the one or more measurements and the received indication (e.g. “signal strength” of the transmitter as in column 3 lines 1-19 and throughout; “the current control state of the transceiver” as in column 6 lines 58-67); and determine, based on the estimate, an amount of information able to be transmitted, wherein the adjustment technique is selected based on the determined amount of information able 
Regarding claim(s) 3, 13, Palmer teaches the first communication device of claim 1, wherein the one or more processors are configured to receive one or more measurements related to a state of the first communication device (e.g. “specially flagged data packets indicating the signal strength” as in column 3 lines 1-19 and throughout), the adjustment technique being selected based on an operating capacity of a component associated with the selected adjustment technique (reference numeral 318, 320, 322 in Figure 4; e.g. “one of the lasers is weakening” as in column 6 lines 8-26).
Regarding claim(s) 5, 15, Palmer teaches the first communication device of claim 1, wherein the one or more processors are configured to receive one or more measurements related to a state of the first communication device (e.g. “specially flagged data packets indicating the signal strength” as in column 3 lines 1-19 and throughout), the adjustment technique being selected based on a power consumption to the first communication device for the selected adjustment technique (e.g. “digital gain setting” “keep the photodetector at the receiver within the proper dynamic range” as in column 5 lines 54-67).  
Regarding claim(s) 20, Palmer teaches the medium of claim 17, further comprising: receiving one or more measurements related to a state of the first communication device (e.g. “specially flagged data packets indicating the signal i, Yi” as illustrated in Figure 2).
Regarding claim(s) 21, Palmer teaches the first communication of claim 1, wherein the adjustment technique is selected based on a highest data rate possible (e.g. “suspend coupling of information packets” as in column 6 lines 3-7 and throughout; “route data communications through an alternate link” as in column 6 lines 8-26) at or below power settings for the transmitter corresponding to the amount of received power (e.g. “an analog gain control signal coupled to the laser driver” as in column 5 lines 54-67).
Regarding claim(s) 22, 23, 24, Palmer teaches the first communication device of claim 1, wherein the one or more processors are further configured to perform the prediction by: identifying a trend of the amount of received power over the first time interval, and extrapolating the trend over the second time interval (e.g. plurality of “Xi, Yi” as illustrated in Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Bruckert (Patent No.: US 5,305,468 A).
Regarding claim(s) 4, 14, the combination of Ito and Monsen teaches the communication system of claim 1, but fails to specifically teach that the one or more processors are configured to select the adjustment technique based on an amount of transition time required by a given adjustment technique given the received one or more measurements.  However, Bruckert teaches that taking adjustment transition time into account is well known in the art (column 1 lines 38-50).  One skilled in the art would have been motivated to determine an amount of transition time required by a given adjustment technique based on the received one or more measurements in order to avoid unwanted results caused by any previous power adjustments executed during the transition period and to determine an appropriate power adjustment command (column 1 lines 38-59 of Bruckert).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to determine an amount of .
Claim 7-10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer.
Regarding claim(s) 7-10, 19, Palmer fails to specifically teach any of the specific adjustment techniques recited in these claims.  However, each of them is well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize any of the claimed adjustments techniques in order to meet design, budget, or performance requirements.  Furthermore, given the variety of adjustment techniques claimed, they apparently lack criticality individually as part of the claimed invention.  Moreover, each of the claimed adjustments are well within the realm of knowledge of one skilled in the art and would have been a matter of design choice.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to select any one of the claimed adjustment techniques of changing a duty cycle of the signal, changing a modulation format of the signal, changing a baud rate of the signal, or changing a bandwidth of the signal in Palmer.
Response to Arguments
Applicant’s arguments, filed 07/12/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Palmer and/or the combined teachings of Palmer and Bruckert.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637